Citation Nr: 1404201	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the current appellate claim.

For the reasons detailed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service connected for a left ankle disorder, evaluated as 20 percent disabling; a left knee disorder, evaluated as 10 percent disabling; a right knee disorder, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as zero percent disabling (noncompensable).  His overall combined rating is 50 percent.  See 38 C.F.R. § 4.25.  Therefore, the minimum percentage requirements for TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  However, even when the percentage requirements of 38 C.F.R. § 4.16(a)  are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b). 

The Board notes that the Veteran was accorded various VA medical examinations in September 2009, May 2012, and July 2012, which evaluated his service-connected disabilities and included opinions regarding the effect of his disabilities upon his employability.  However, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  

In this case, it is not clear that the aforementioned VA medical examinations in 2009 and 2012 took into account the Veteran's particular circumstances such as his education and occupation experience.  The Board also observes that none of the respective examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability.  Granted, Courts have held that a medical examination/opinion addressing the aggregate impact of the Veteran's service-connected disability is not required per se as a matter of law.  Geib v. Shinseki, No. 2012-7164  (Fed. Cir. Oct. 29, 2013); Floore v. Shinseki, No. 12-2017 (U. S. Vet. App. Nov. 5, 2013).  However, Courts have also indicated that such a determination should be based upon a case-by-case basis and the specific facts thereof.  In this case, the Board finds that a competent medical examination/opinion regarding the aggregate impact of the Veteran's service-connected disabilities is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected left ankle, bilateral knee, tinnitus, and hearing loss since November 2011.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected disabilities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate his TDIU claim, to be conducted, if possible, by a vocational specialist.  The claims folder should be made available to the examiner for review before the examination.

The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, if his TDIU claim is not rendered moot, and if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, refer his TDIU claim to Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the August 2012 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



